Citation Nr: 0635826	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  97-32 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right hand 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1986 to December 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.   

In a rating decision in March 2004, the RO granted service 
connection for post-traumatic osteoarthritis of the right 
wrist.  

In July 2004, the Board remanded the claim for further 
development.  All the other pending claims for service 
connection remanded by the Board were subsequently granted by 
the RO. 


FINDING OF FACT

A chronic disability of the right hand is not currently 
shown.  


CONCLUSION OF LAW

A chronic disability of the right hand was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) and (d) 
(2006).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the RO provided the veteran with VCAA notice by letter 
after the rating decision, which is on appeal, because that 
decision was in 1996, before the enactment of the VCAA and, 
so, compliance with the VCAA requirements was not possible.  
Nevertheless, the veteran has been notified of the evidence 
needed to substantiate a claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  The veteran was also notified that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtaining private medical records 
on his behalf.  

To the extent that the 38 C.F.R. § 3.159 notice came after 
the initial adjudication, the action of the RO cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument, which he did, and evidence but he declined his 
opportunity to testify at a hearing.  For these reasons, the 
veteran has not been prejudiced by timing of the VCAA notice. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 495 
(1997). 

Where, as here, a veteran had 90 or more days of war or 
peacetime service after December 31, 1946, and arthritis 
manifests to 10 percent or more within one year of such 
service it is presumed to be of service incurrence.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Under 38 C.F.R. § 3.310(a) secondary service connection shall 
be awarded when a disability "is proximately due to or the 
result of a service-connected" disorder.  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disorder also 
warrants secondary service connection, to the degree of 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

Analysis

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."). 

To be awarded service connection, though, it must be shown 
that the veteran actually currently has chronic disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim.  Degmetich v. Brown, 104 F.3d 
1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes).  See also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  This is the fatal deficiency in the veteran's claim 
for service connection for a disability of the right hand-
insufficient proof that he currently has such a disability.  

The service medical records show that the veteran injured his 
right wrist when he fell on ice in January 1994 and X-rays 
revealed arthritis of the wrist.  Service connection has been 
granted for the right wrist. 

In September 2005, X-rays by VA of the veteran's hand was 
within normal limits.  The veteran was afforded a VA 
examination in September 2005 when the diagnoses included 
pain in the hands and wrist secondary to degenerative joint 
disease (DJD) secondary to service-connected trauma.  
However, this diagnosis was clarified in a December 2005 
addendum which stated that the veteran had no neurological 
symptoms or symptoms of the right hand, although he had Guyon 
canal pathology of the left hand secondary to the service-
connected arthritis of the left wrist.  

Competent medical evidence is required to establish the 
existence of current disability and a nexus between such 
current disability and military service.  

Here, there is no competent evidence that the veteran now has 
a chronic disability involving his right hand.  In the 
absence of proof of present disability, there can be no valid 
claim.  This being the case, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b).  

ORDER

Service connection for a right hand disability is denied.  

____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


